Citation Nr: 0300425	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-12 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1946 decision in that it denied service 
connection for uveitis of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
June 1944 to January 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
January 2000 rating decision by the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a claim of CUE in a December 1946 
decision that denied service connection for left eye 
uveitis.  

The veteran had also sought to establish that there was 
CUE in a subsequent, September 1948, rating decision that 
continued the denial of service connection for left eye 
disability.  An August 2000 rating decision granted that 
claim of CUE, and that matter is not before the Board.


FINDING OF FACT

The rating decision of December 1946, which denied service 
connection for uveitis of the left eye, was consistent 
with, and supported by,  the evidence then of record, and 
correctly applied the statutory and regulatory provisions 
extant at the time.


CONCLUSION OF LAW

There is no CUE in the December 1946 rating decision which 
denied service connection for uveitis of the left eye, and 
that decision remains final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the heightened duties to 
assist and notify the veteran contained in the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to CUE 
claims.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).  
Claims of CUE are evaluated based on the evidence of 
record and the law and regulations controlling at the time 
of the disputed decision.  The veteran was advised 
(including in a March 2000 statement of the case) of the 
law and regulations governing CUE claims. 

A rating decision in December 1946 denied service 
connection for left eye uveitis.  The veteran was advised 
that it was not shown that such disability was incurred or 
aggravated on active duty.  He did not appeal that rating, 
and it became final.

Service medical records in the file in December 1946 
reveal that defective vision of the right eye was noted on 
January 1946 separation examination.  Vision in the left 
eye was 20/20, and there was no reference to an eye injury 
in service.

An October 1946 billing statement from a private doctor 
noted a diagnosis of and treatment for a "left eye 
condition."  In requesting authorization from VA to seek 
such treatment, the veteran alleged that he had spots in 
his vision since 1945.

The denial of service connection for left eye disability 
was continued in subsequent rating decisions, including 
notably in September 1948.  A February 1966 rating 
decision granted service connection for left eye vitreous 
opacity, effective from January 1965, but denied service 
connection for cataract.  Based on Administrative review 
of the record (because there was a dissent in February and 
October 1966 ratings that denied service connection for 
cataract) in December 1966, the Director, Compensation, 
Pension, and Education Service, determined that service 
connection was warranted for the left eye post cataract 
removal aphakia, effective from September 1964, when the 
veteran's then claim to reopen was received.  Ultimately, 
an August 2000 rating decision granted the veteran's claim 
of CUE in a September 1948 rating decision that continued 
the denial of service connection for left eye disability, 
and granted an earlier effective date of March 30, 1948 
for the award of service connection for left eye 
disability.  This grant was based on findings that a 
private doctor's statement received in March 1948 related 
the veteran's eye disability (vitreous clouding) to 
service, and that the claim for service connection for a 
left eye disability should have then been reopened.

"Clear and unmistakable error" (CUE) is a very specific 
and rare kind of error; it is the kind of error, of fact 
or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, 
either (1) the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighted or 
evaluated will not suffice) or (2) the law in effect at 
that time was incorrectly applied; the error must be 
undebatable and (3) of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it 
was made; and (4) the determination of CUE must be based 
on the record and law that existed at the time of the 
prior adjudication.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999);  see also 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a).

The veteran correctly contends that the service medical 
records considered in December 1946 were incomplete.  In 
fact, the RO deferred decision on a separate claim of 
service connection until complete records were received.  
However, "[A]n incomplete record, factually correct in all 
other respects, is not clearly and unmistakably 
erroneous."  Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  Complete records, obtained in March 1947, 
reported that the veteran had sustained a contusion of the 
abdominal wall in April 1945.  There was no mention of any 
left eye injury or condition.  Thus, the records not in 
the file in December 1946 contained no information 
relevant to, and probative of, a claim of service 
connection for left eye disability.  Further, when the 
further service medical records were received in 1947, the 
RO reconsidered the claim, and again denied service 
connection for left eye uveitis.

Beyond alleging that the December 1946 rating was based on 
an incomplete record, the veteran does not state the 
nature of the alleged error in the December 1946 rating 
decision with any specificity.  He refers to the fact that 
in 1946 he was receiving treatment for left eye disability 
from a private physician.  In the interest of providing 
him a full explanation of why his claim of CUE in the 
December 1946 rating must be denied, the Board will 
discuss the propriety of the December 1946 rating in its 
entirety.  
As was previously stated, a determination on a claim of 
CUE is based on the record as it existed at the time of 
the adjudication in question and on the laws and 
regulations then controlling.  The record in December 1946 
contained an allegation of a left eye disability and some 
evidence (a billing statement) that the veteran had, and 
was being treated for, a left eye disability.  Whether the 
veteran had a left eye disability when he filed his claim 
for service connection in 1946 is not, and was not, in 
dispute.  

However, historically there have always been two further 
requirements that had to be satisfied to establish service 
connection for a claimed disability, i.e., disease or 
injury in service, and competent evidence linking the 
current claimed disability to the disease or injury in 
service.  When the veteran's claim was denied in December 
1946, the record contained no evidence of left eye injury 
or disease in service.  The left eye was noted to be 
normal at separation from service (there was evidence of 
right eye diminished visual acuity).  Further, there was 
no evidence of a relationship between the left eye 
disability present when the veteran filed his claim and 
service.  The billing statement from a private physician 
which the veteran had submitted with his claim included no 
comment regarding the etiology of the uveitis which was 
being treated.  

Simply stated, at the time of the December 1946 rating 
decision there was no basis in the evidence for a finding 
that the left eye disability then shown (uveitis) was 
incurred or aggravated in service, and consequently no 
basis for granting service connection.  The December 1946 
rating decision was consistent with, and supported by, the 
evidence then of record; and the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
claim of CUE in that decision must be denied.  







ORDER

The appeal to establish CUE in a December 1946 rating 
decision denying service connection for left eye uveitis 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

